Citation Nr: 0319482	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  95-37 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a left hip disorder.


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
November 1993, and from January to October 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC.  

In March 2003, the Board ordered further development pursuant 
to the provisions of 38 C.F.R. § 19.9(a)(2) (2002).



REMAND

In accordance with the Board's March 2003 order to the 
evidence development unit additional evidence was secured 
addressing the issue before the Board.  That evidence has yet 
to be reviewed by the RO, and the veteran has not waived RO 
consideration of that evidence in writing.  This is 
significant given the fact that on May 1, 2003, the 
provisions of 38 C.F.R. § 19.9(a)(2) were invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Therefore this case is REMANDED for the following:

The RO must readjudicate the issue of 
entitlement to service connection for a 
left hip disorder, on the basis of all 
the evidence on file and all governing 
legal authority, including the VCAA.  If 
the benefit sought on appeal continues to 
be denied, the veteran must be provided 
with a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  The RO must 
ensure that the provisions in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
have been fully complied with and that 
the appellant has been provided specific 
notice of what evidence he must submit 
and what evidence VA will secure in 
developing his claim.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


